Case 17-11689   Doc   Filed 07/10/20 Entered 07/10/20 16:37:56   Desc Main
                          document Page 1 of 5
Case 17-11689   Doc   Filed 07/10/20 Entered 07/10/20 16:37:56   Desc Main
                          document Page 2 of 5
Case 17-11689   Doc   Filed 07/10/20 Entered 07/10/20 16:37:56   Desc Main
                          document Page 3 of 5
Case 17-11689   Doc   Filed 07/10/20 Entered 07/10/20 16:37:56   Desc Main
                          document Page 4 of 5
Case 17-11689   Doc   Filed 07/10/20 Entered 07/10/20 16:37:56   Desc Main
                          document Page 5 of 5
